

Exhibit (10.23)


Amendment Four to
Standard & Poor’s Employee Retirement Plan Supplement


The Standard & Poor’s Employee Retirement Plan Supplement (the “S&P ERP
Supplement”), as amended and restated as of January 1, 2008, is amended as
provided below.


1.    Effective January 1, 2014, Section 2.05 (“Benefit”) is amended by adding
the following at the end thereof:


; provided that no Benefit shall accrue under the Plan on or after January 1,
2014.


2.    Effective May 1, 2013, Section 2.11 is amended by replacing “The
McGraw-Hill
Companies, Inc.” with “McGraw Hill Financial, Inc.”


3.    Effective May 1, 2013, Section 2.14 is amended by replacing “The
McGraw-Hill Companies, Inc. Flexible Spending Account Plan” with “the McGraw
Hill Financial, Inc. Flexible Spending Account Plan” and replacing “The 401(k)
Savings and Profit Sharing Plan of The McGraw-Hill Companies, Inc. and Its
Subsidiaries” with “The 401(k) Savings and Profit Sharing Plan of McGraw Hill
Financial, Inc. and Its Subsidiaries”.


4.    Effective January 1, 2014, Section 2.20 (“ERP”) is amended to read as
follows:


2.20    “ERP” means the Standard & Poor’s Employee Retirement Plan, as amended
from time to time, which was merged effective December 31, 2013, with and into
the Employee Retirement Plan of McGraw Hill Financial, Inc. and Its
Subsidiaries, as amended from time to time. Effective December 31, 2013, as used
in this Plan, the term “ERP” shall mean only that portion of the Employee
Retirement Plan of McGraw Hill Financial, Inc. and its Subsidiaries applicable
to “S&P Plan Participants” as that term is defined in that plan.


5.    Effective May 1, 2013, Section 2.23 is amended by replacing “The
McGraw-Hill Companies, Inc. Key Executive Short-Term Incentive Deferred
Compensation Plan” with “the McGraw Hill Financial, Inc. Key Executive
Short-Term Incentive Deferred Compensation Plan”.


6.    Section 2.24 (“Participant”) is amended by adding the following at the end
thereof:


; provided that no new Participants shall be permitted into the Plan on or after
January 1,
2014.


7.    Effective May 1, 2013, Section 2.28 is replaced in its entirety with the
following.


“Severance Plan” means the McGraw Hill Financial, Inc. Management Severance
Plan;
the McGraw Hill Financial, Inc. Executive Severance Plan; or the McGraw Hill
Financial, Inc. Senior Executive Severance Plan; as amended from time to time,
or successor programs thereto.


8.    Effective May 1, 2013, Section 2.32 is amended by replacing “The 401(k)




--------------------------------------------------------------------------------



Savings and Profit Sharing Plan of The McGraw-Hill Companies, Inc. and Its
Subsidiaries” with “The 401(k) Savings and Profit Sharing Plan of McGraw Hill
Financial, Inc. and Its Subsidiaries”.


9.    Effective January 1, 2014, Section 4.02 is amended by adding the following
at the end thereof:


; provided that no new Participants shall be permitted into the Plan on or after
January 1,
2014.


10.    Effective January 1, 2014, Section 5.01(a) is amended by adding the
following sentence at the end thereof:


Notwithstanding the foregoing, (x) subsection (A) of this Section 5.01(a) shall
not apply to any year that begins on or after January 1, 2014, and (y)
subsections (B) and (C) of this Section 5.01(a) shall not apply to any amount
deferred under the Key• Executive Plan or any deferred salary or short-term
incentive compensation that is deferred by the Participant on or after January
1, 2014.


11.    Effective January 1, 2014, Section 5.02(a) is amended by adding the
following sentence at the end thereof:


Notwithstanding the foregoing, Section 5.02(a) of the Plan shall not apply to
any benefit that has accrued under the ERP on or after January 1, 2014.


12.    Effective January 1, 2014, Section 5.02(b) is amended by adding the
following sentence at the end thereof:


Notwithstanding the foregoing, Section 5.02(b) of the Plan shall not apply to
any
Severance Plan Earnings that are paid to any Severance Plan Participant on or
after January 1,
2014.


13.    Effective January 1, 2014, Article V is amended to incorporate new
Section 5.05, as set forth below:


5.05    Accrual of Benefits. Notwithstanding this Article V, no Participant
shall accrue a Benefit under this Article V on or after January 1, 2014.




*    *    *




Except as set forth herein, the S&P ERP Supplement remains in full force and
effect.










